Citation Nr: 1605358	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to March 1969, with service in Vietnam.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has ischemic heart disease due to herbicide exposure in service.  The Veteran's exposure to herbicides during service has been conceded; however, there is no current diagnosis of ischemic heart disease.  

The relevant evidence of record includes VA treatment records dated in June 2007 and November 2008 showing that there was no evidence of ischemia on cardiac stress testing.  Also, in a November 2011 letter, Dr. TD noted that the Veteran had cardiovascular disease, hypertension, and cardiac dysthymia, which, along with the Veteran's other numerous health issues, could be related to herbicide exposure during service based on his review of the information on the VA's website.  It was further noted that the Veteran had other risk factors for ischemic heart disease but the Veteran was not able to afford testing.  The Veteran was provided a general examination in May 2011, the report of which showed diagnoses of atrial fibrillation and essential hypertension.  

Although Dr. TD provided a positive nexus opinion, the conclusion is speculative and offers little rationale except to cite to general principles as reflected on VA's website and does not address the Veteran's particular case.  Furthermore, no testing has been conducted since 2011 to determine if there is current ischemic heart disease.  As the record is unclear as to the current nature and etiology of his diagnosed heart disability, further examination is necessary.  

On remand, any additional outstanding records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his current heart disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must clarify whether the Veteran has ischemic heart disease.  The examiner must provide all currently diagnosed heart disabilities.  

Second, the examiner must provide an opinion regarding each diagnosed heart disability as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by service, to include exposure to Agent Orange therein.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




